DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11-12, 14-16 and 19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asmussen (US PG Pub. 20130099013) hereinafter referred to as Asmussen.
Regarding Claim 1, Asmussen discloses a method for processing a flexible graphite sheet material, said method comprising: 
(a) performing a patterning step, said patterning step comprising: 
embossing said flexible graphite sheet material with a pattern on at least one major surface thereof (shown in figure 6 and figure 7), to produce a patterned flexible graphite sheet material (“a planar surface 30 of flexible graphite sheet 100a of FIG. 3 can be transversely deformed, advantageously in a continuous pattern, by mechanically impacting the planar surface 110 with penetration to a predetermined depth”, ¶ [68]); and 
(b) performing a compression step (“The transversely deformed article of FIG. 6 is compressed, e.g. by roll-pressing, to restore the surface 30 to a planar condition as illustrated in FIG. 6(A)”, ¶ [68]), said compression step comprising: 
compressing said patterned flexible graphite sheet material to produce a densified flexible graphite sheet material (shown in figures 6-6A, wherein compression of the sheet produces an increase in density to some degree, further Asmussen states, “The density and thickness of the sheet material can be varied by controlling the degree of compression. The density of the sheet material can be within the range of from about 0.08 g/cc to about 2.0 g/cc.”, ¶ [18]) wherein said pattern facilitates expulsion of gas from said patterned flexible graphite sheet material during said compression step (the structure of Asmussen being fabricated in the same manner as the instant invention will produce the same result regarding the expulsion of gas).
Regarding Claim 2, Asmussen further discloses said patterning step comprises embossing said flexible graphite sheet material with said pattern on a first major surface and a second major surface thereof (shown in figure 7), to produce said patterned flexible graphite sheet material (shown in figure 7, wherein the flexible graphite sheet is deformed on opposing major surfaces).
Regarding Claim 3, Asmussen further discloses said compression step substantially removes said pattern from said at least one major surface of said patterned flexible graphite sheet material (“The transversely deformed article of FIG. 6 is compressed, e.g. by roll-pressing, to restore the surface 30 to a planar condition as illustrated in FIG. 6(A)”, ¶ [68]).
Regarding Claim 4, Asmussen further discloses said at least one major surface of said densified flexible graphite sheet material is essentially smooth (“With reference to FIG. 6(A), after restoring surface 30 to a planar condition”, ¶ [68]).
Regarding Claim 5, Asmussen further discloses said method is performed using a roll embossing apparatus (see ¶ [68], wherein the graphite sheet is deformed by a pair of rollers and subsequently flattened by roll-pressing) and said patterning step comprises embossing said flexible graphite sheet material using at least one patterned roller (75).
Regarding Claim 6, Asmussen further discloses said compression step comprises calendaring said patterned flexible graphite sheet material (“One of the ways this directional alignment of the graphene layers can be achieved is by the application of pressure to the component flexible graphite sheets, either by calendaring the sheets (i.e., through the application of shear force) or by die pressing or reciprocal platen pressing (i.e., through the application of compaction), with calendaring more effective at producing directional alignment”, ¶ [73)]) using at least one compression roller (“compressed, e.g. by roll-pressing”, ¶ [68]).
Regarding Claim 7, Asmussen further discloses said at least one compression roller is a smooth roller (shown in figure 7, “The transversely deformed article of FIG. 6 is compressed, e.g. by roll-pressing, to restore the surface 30 to a planar condition as illustrated in FIG. 6(A)”, ¶ [68]).
Regarding Claim 11, Asmussen further discloses said pattern comprises a first set of parallel grooves (shown in figure 4(C), being the grooves aligned with the width of the graphite sheet).
Regarding Claim 12, Asmussen further discloses said pattern further comprises a second set of parallel grooves, and said pattern is a cross-hatched pattern formed by said first and second sets of parallel grooves (shown in figure 4(C)).
Regarding Claim 14, Asmussen further discloses said first set of parallel grooves extend to the edges of said patterned flexible graphite sheet material (shown in figure 4(C)).
Regarding Claim 15, Asmussen further discloses said first set of parallel grooves (shown in figure 4(C), being the grooves aligned with the width of the graphite sheet) are oriented at an angle relative to the direction of movement of said patterned flexible graphite sheet (the grooves aligned with the width of the graphite sheet are set at an angle of 90° relative to the direction of movement of said patterned flexible graphite sheet) material during said calendering (“One of the ways this directional alignment of the graphene layers can be achieved is by the application of pressure to the component flexible graphite sheets, either by calendaring the sheets (i.e., through the application of shear force) or by die pressing or reciprocal platen pressing (i.e., through the application of compaction), with calendaring more effective at producing directional alignment”, ¶ [73]) using said at least one compression roller (“compressed, e.g. by roll-pressing”, ¶ [68]), and gas is expelled along said first set of parallel grooves as said patterned flexible graphite sheet material is compressed to produce said densified flexible graphite sheet material (the structure of Asmussen being fabricated in the same manner as the instant invention will produce the same result regarding the expulsion of gas).
Regarding Claim 16, Asmussen further discloses said pattern comprises an array of protrusions (shown in figures 4(B)-4(C)).
Regarding Claim 19, Asmussen further discloses the density of said densified flexible graphite sheet material is in the range of about 1.9 g/cm3 to about 2.2 g/cm3 (“The density and thickness of the sheet material can be varied by controlling the degree of compression. The density of the sheet material can be within the range of from about 0.08 g/cc to about 2.0 g/cc” ¶ [18]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen (US PG Pub. 20130099013) as applied in Claims 1-7, 11-12, 14-16 and 19 above and in further view of Werner et. al. (Translation of Japanese Patent Document JP2006064296A) hereinafter referred to as Werner.
Regarding Claim 8, although Asmussen discloses a compression step after calendaring said patterned flexible graphite sheet material (“One of the ways this directional alignment of the graphene layers can be achieved is by the application of pressure to the component flexible graphite sheets, either by calendaring the sheets (i.e., through the application of shear force) or by die pressing or reciprocal platen pressing (i.e., through the application of compaction), with calendaring more effective at producing directional alignment”, ¶ [73)]) using said at least one smooth roller (“compressed, e.g. by roll-pressing”, ¶ [68]), Asmussen fails to disclose embossing said flexible graphite sheet material with at least one surface feature using at least one featured roller. 
Werner, also drawn to fabricating graphite sheet material, teaches embossing said flexible graphite sheet material with at least one surface feature using at least one featured roller (“Simultaneously with the compression, the shape is formed by embossing rolls, for example to form grooves, beads, notches, overlock grooves or rough surfaces. This can be done before and after the covering layer is installed. Suitable methods for producing grooves, joints or penetrations are, for example, cutting, stamping, embossing, milling, turning and shaping”, ¶ [26]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the graphite sheet of Asmussen with embossments, as taught by Werner, the motivation, regarding the embossments, being to provide an interlocking functionality with other heat exchange plates or to allow for a working fluid flow path.         
Regarding Claim 9, although Asmussen discloses a compression roller (“compressed, e.g. by roll-pressing”, ¶ [68]), Asmussen fails to disclose said at least one compression roller is a featured roller and said compression step comprises, simultaneously with said compressing said patterned flexible graphite sheet material to produce said densified flexible graphite sheet material, embossing said patterned flexible graphite sheet material with at least one surface feature using said at least one featured roller. 
Werner, also drawn to fabricating graphite sheet material, teaches at least one compression roller is a featured roller and said compression step comprises, simultaneously with said compressing said patterned flexible graphite sheet material to produce said densified flexible graphite sheet material, embossing said patterned flexible graphite sheet material with at least one surface feature using said at least one featured roller (“Simultaneously with the compression, the shape is formed by embossing rolls, for example to form grooves, beads, notches, overlock grooves or rough surfaces. This can be done before and after the covering layer is installed. Suitable methods for producing grooves, joints or penetrations are, for example, cutting, stamping, embossing, milling, turning and shaping”, ¶ [26]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the graphite sheet of Asmussen with embossments fabricated in a combined step the includes compression, as taught by Werner, the motivation, regarding the embossments, being to provide an interlocking functionality with other heat exchange plates or to allow for a working fluid flow path while also limiting the number of steps in the overall process thereby limiting the fabrication time and required resources to complete the process.         
Regarding Claim 10, Asmussen fails to disclose said method further comprises: (c) cutting said densified flexible graphite sheet material.
Werner, also drawn to fabricating graphite sheet material, teaches a step of cutting said densified flexible graphite sheet material (“In a subsequent step, either continuously or discontinuously, the graphite sheet plate obtained in the continuous compression process with optional additional compression or the plate cut or stamped from the sheet plate is brought into the desired use shape”, ¶ [24]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Asmussen with cutting said densified flexible graphite sheet material, as taught by Werner, the motivation being providing a desired shape of the graphite sheet to the end user or for a predetermined intended purpose.         

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Asmussen (US PG Pub. 20130099013) as applied in Claims 1-7, 11-12, 14-16 and 19 above and in further view of Gough et al. (US PG Pub. 20020180094) hereinafter referred to as Gough.
Regarding Claim 13, Asmussen fails to disclose said second set of parallel grooves is oriented at a non-orthogonal angle to said first set of parallel grooves.
Gough, also drawn to fabricating a graphite sheet, teaches a second set of parallel grooves is oriented at a non-orthogonal angle to said first set of parallel grooves (shown in figure 2A, referring to the multiple grooves emanating from the triangular openings).Gough further teaches multiple equivalent groove structures including orthogonal parallel grooves (see figures 1, 2B and 2C).
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness. In the instant case, the simple substitution is related to substituting orthogonal parallel grooves being formed on a graphite sheet with non-orthogonal parallel grooves being formed on a graphite sheet; further the prior art to Gough teaches that forming non-orthogonal parallel grooves on a graphite sheet is known in the art and equivalent to forming orthogonal parallel grooves on a graphite sheet.  Therefore, since modifying the graphite sheet of Asmussen with having non-orthogonal parallel grooves, can easily be made without any change in the operation of the graphite sheet and in view of the teachings of the prior art to Gough there will be reasonable expectations of success, it would have been obvious to have modified the graphite sheet of Asmussen with having non-orthogonal parallel grooves being formed on a graphite sheet.
	
Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen (US PG Pub. 20130099013) as applied in Claims 1-7, 11-12, 14-16 and 19 above and in further view of Lines et al. (US PG Pub. 20010039701) hereinafter referred to as Lines.
Regarding Claim 17, although Asmussen further discloses said patterning step comprises embossing said flexible graphite sheet material, Asmussen fails to disclose using at least one patterned reciprocating platen press, patterned die or screen. 
Lines, also drawn to fabricating a graphite sheet, teaches embossing a flexible graphite sheet material using at least one patterned reciprocating platen press, patterned die or screen (“The at least one embossing device may consist of plate dies or roller dies, and the at least one pressing device may consist of press platens or rollers)”, ¶ [17]).
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art
	Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting an embossing step performed with a roller with an embossing step performed with plate dies; further the prior art to Lines teaches plate dies and roller dies are equivalent in performing an embossing step and therefore known to emboss a graphite sheet.  Therefore, since modifying the prior art to Asmussen with having plate dies performing the embossing step in place of a roller, can easily be made without any change in the process of fabricating the graphite sheet; and in view of the teachings of the prior art to Lines there will be reasonable expectations of success, it would have been obvious to have modified the invention of Asmussen by having plate dies performing the embossing step in order to have a static assembly process or manipulate a graphite sheet of a predetermined size.
Regarding Claim 18, a modified Asmussen further teaches said compression step comprises compressing said patterned flexible graphite sheet material using at least one smooth die (once the laminate is formed, the directional alignment of the graphene layers which make up the laminate in gross is increased, such as by the application of pressure, resulting in a density greater than the starting density of the component flexible graphite sheets that make up the laminate…pressure can be applied by conventional means, such as by die pressing or calendaring”, ¶ [74)]).
Regarding Claim 20, although Asmussen further discloses embossing said flexible graphite sheet material with said pattern on at least one major surface thereof, to produce said patterned flexible graphite sheet material (shown in figure 6(A), see also the rejection of Claim 1) comprises: 
embossing a first piece of flexible graphite sheet material on at least a first major surface thereof (shown in figure 5, being the portion under the roller (75) performing the embossment), to produce a first piece of patterned flexible graphite sheet material (shown in figure 6), and 
embossing a second piece of flexible graphite sheet material on at least a first major surface thereof (shown in figure 5, being the portion away from the roller (75) performing the embossment), to produce a second piece of patterned flexible graphite sheet material (shown in figure 6, wherein the embossing takes place on multiple portions of the graphite sheet), Asmussen fails to disclose said method for processing said flexible graphite sheet material further comprising: 
stacking said first and second pieces of patterned flexible graphite sheet material, wherein said first major surface of said first piece of patterned flexible graphite sheet material is in contact with said first major surface of said second piece of patterned flexible graphite sheet material; wherein said compression step comprises: 	compressing, after stacking, said first and second pieces of patterned flexible graphite sheet material to laminate said first and second pieces of patterned flexible graphite sheet material together to produce said densified flexible graphite sheet material.
Lines, also drawn to fabricating a graphite sheet, teaches stacking said first and second pieces of flexible graphite sheet material, wherein said first major surface of said first piece of flexible graphite sheet material is in contact with said first major surface of said second piece of flexible graphite sheet material; wherein said compression step comprises: 	
compressing, after stacking, said first and second pieces of flexible graphite sheet material to laminate said first and second pieces of flexible graphite sheet material together to produce said densified flexible graphite sheet material (“The present apparatus can also be used to emboss a laminate comprising one or more expanded graphite sheets laminated together, optionally with other materials. It may also be used to perform the lamination concurrently with embossing, depending on the compatibility of the laminating medium with the components of the apparatus” ¶ [86]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Asmussen with the limitations above, as taught by Lines, the motivation being to provide a built up stack of graphite that is customizable for a specific heat transfer environment or to provide a graphite product containing other materials that are integral with the graphite sheet.         

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763